Putnam, J.:
This submission, and the election that ensued, are attacked as a proposition not understood by the voters. The county had already been committed to the hospital by the acquisition of a site by the supervisors. Further, that the people were misled since $50,000 did not adequately show them the whole costs involved, which, besides first erection, must include large continuous outlays for its operation and maintenance.
The rescissions of the prior board resolutions left the hospital question open. The proposition to refer it to a county vote at the November election-came under the express sanction of the statute of 1914, which formulated the words of the submission for ballot. While an adverse vote might leave the county burdened with these ten acres, no longer to be used for a site, that embarrassment would be slight compared with the impolicy of a large hospital plant, with staff and operatives ordered by a board, which action, too late, is found to be against public opinion of the county. The estimates of thei hospital cost at 'that time were tentative. They were approximations, based on the unit cost per bed, but then the size of the building, with the beds to be accommodated, had not been • determined. It Was no part of this referendum to post the voters upon all the considerations implied in such a proposal, since, as matter of common experience, the first cost of such a charitable foundation bears no fixed relation to its future increase, with the gradual rise of expense for maintenance. It was because of these growing burdens as a county charge that it was prudent for the county officials, as well as following the plain legislative purpose, to submit this to popular vote before inaugurating this tuberculosis hospital.
Appellants also rely on three constitutional objections: (1) That this tuberculosis hospital is not a proper county purpose, because its plan includes taking pay patients, either Suffolk county residents having the means to pay for private accommodation, or those from outside the county who otherwise would not be entitled to its benefits. But it has never been held that the incidental revenue from board, or for special care, deprives such an institution of its charitable character. (Schloendorff v. New York Hospital, 211 N. Y. 125, 127; *477Little v. City of Newburyport, 210 Mass. 414.) We are referred to no decision which holds that a public institution is not a legitimate charity because in certain cases its facilities may be paid for where that is but incidental to the free treatment of the majority of its patients.
(2) Neither is it sound doctrine that such a county institution may be vitiated in its purpose because those under treatment are not kept in strict seclusion and confined within its gates, like the inmates of a hospital for contagious diseases or the violently insane in an asylum. This goes merely to the degree of protection which the patients or the public require. Such a narrow view of public health measures could not be upheld.
(3) The Constitution nowhere prohibits the Legislature from enacting that such a referendum be submitted to the voters of a county. The powers of boards of supervisors of a county (Const. art. 3, § 26) are defined, and the Legislature allowed to grant them further powers (Id. § 27). Such constitutional grant of powers to the supervisors does not imply that the people abdicate their own sovereignty to such a county board. To hold such a view would go against all our received doctrines of local self-government.
Under modern enlightened opinion as to the dangers of the scourge of tuberculosis, the State, by its County Law (supra) and Public Health Law (Consol. Laws, chap. 45 [Laws of 1909, chap. 49], § 319, as amd. by Laws of 1909, chap. 171, and Laws of 1916, chap. 291) has committed itself to a policy of segregation by means of properly equipped hospitals. But different local conditions obtain in the various counties of the State. Hence the people of the respective counties, having the direct interest in local conditions, can best judge whether they should establish local treatment for such patients, who, if suffered to remain in their homes, might infect their surroundings. This record containing the report of the special committee shows many such institutions in other counties of the State. Are we to pronounce the Public Health Law, by which the State authorizes and directs such preservative measures for the community, as invalid because beyond local county powers ?
The people, having by the Constitution (Art. 3, § 1) granted *478general law-making power to the Legislature, were held to have thereby cut themselves off from acting under a State-wide submission (Barto v. Himrod, 8 N. Y. 483); but the right to refer a local matter to the determination of the voters of a locality who are specially interested, is unquestioned. (Bank of Rome v. Village of Rome, 18 N. Y. 38; Bank of Chenango v. Brown, 26 id. 470, 472; Village of Gloversville v. Howell, 70 id. 287; Stanton v. Board of Supervisors, 191 id. 432.) Questions of issues of bonds for local objects are every day submitted to school and other local districts. (County Law, § 12, subd. 26, added by Laws of 1910, chap. 141, as amd. by Laws of 1913, chap. 351; 7 Birdseye, C. & G. Consol. Laws, 461.)
“ The right to refer any legislation of this character to the people peculiarly interested does not seem to be questioned, and the reference is by no means unusual.” (Cooley Const. Lim. [7th ed.] 166.)
I advise to affirm the judgment of dismissal, with costs.
Jenks, P. J., Thomas, Carr and Rich, JJ., concurred.
Judgment affirmed, with costs.